Title: Notes on Debates, 19 February 1787
From: Madison, James
To: 


Editorial Note
The notes beginning 19 February 1787 and ending 26 April 1787 are the concluding portion of JM’s summaries of the debates and proceedings of Congress, which he had begun late in 1782. They were recorded in two numbered segments: “No. XV,” containing the notes from 19 February through part of 29 March, and “No. XVI,” containing the remainder. JM did not always limit his notes to the formal actions of Congress, for he occasionally referred to what he heard in private conversations or read in the newspapers. Two of the longest entries (13 and 29 March), for example, contain only cursory notations of the day’s activities in Congress, but report fully on unofficial interviews (attended by JM and others) with Gardoqui.
JM made only seventeen entries in his notes during this two-month period, many of them quite brief. The brevity perhaps reflects JM’s primary attention to the more pressing business of the approaching Philadelphia convention. The relative paucity of the notes for the later period may also be a commentary on the dwindling importance of the proceedings of the federal legislature. This impression seems to be confirmed by such remarks as “nothing of consequence,” “see the Journals,” or “nothing worth noting” (later changed to a milder, “nothing noted”) to cover the long intervals between entries.
Deletions, interlineations, retracings of faded portions of the Ms, and occasional marginalia indicate that JM revised his notes more than once. Some changes were obviously made at a much later time, but others appear to be contemporary with the time of writing. The editors have not noted minor stylistic changes and illegible deletions. Where alterations have been noted, the editors have attempted to distinguish between those made at a later time and those made contemporaneously.
 

In Congress. Feby. 19. 1787
Mr. Pinckney in support of his motion entered on the Journal, for stopping the enlistment of Troops, argued that we had reason to suppose the insurrection in Massts., the real, tho’ not ostensible object of this measure, to be already crushed:—that the Requisition of 500,000 dollrs. for supporting the troops had been complied with by one State only viz Virginia, and that but in part:—that it would be absurd to proceed in the raising of men who could neither be paid cloathed nor fed, and that such a folly was the more to be shunned, as the consequences could not be foreseen, of embodying and arming men under circumstances which would be more likely to render them the terror than the support of Government. We had, he observed, been so lucky in one instance, meaning the disbanding of the army on the peace, to get rid of an armed force without satisfying their just claims; but that it would not be prudent to hazard the repetition of the experiment.
Mr. King made a moving appeal to the feelings of Congs. reminding them that the real object in voting the troops was, to countenance the exertions of the Govt. of Masts.; that the silent cooperation of these military preparations under the orders of Congs. had had a great and double effect, in animating the Govt. and awing the insurgents; that he hoped the late success of the former had given a deadly blow to the disturbances, yet that it would be premature, whilst a doubt could exist as to the critical fact, to withdraw the co-operating influence of the federal measures. He particularly and pathetically intreated Congs. to consider that it was in agitation and probably would be determined by the Legis. of Massts. not only to bring to due punishment the more active & leading offenders, but to disarm & disfranchise for a limited time the great body of them; that for the policy of this measure he would not undertake to vouch, being sensible that there were great & illustrious examples agst. it, that His confidence however in the prudence of that Govt. would not permit him to call their determinations into question; that what the effect of these rigors might be it was impossible to foresee. He dwelt much on the sympathy which they probably would excite in behalf of the stigmatized party, scarce a man was without a father, a brother, a friend in the mass of the people; adding that as a precaution agst. contingencies, it was the purpose of the State to raise and station a small military force in the most suspected districts and that £40,000, to be drawn from their impost on trade had been appropriated accordingly: that under these circumstance a new crisis more solemn than the late one might be bro’t on & therefore to stop the federal enlistments and thereby withdraw the aid which had been held out, would give the greatest alarm imaginable to the Govt. and its friends, as it would look like a disapprobation & desertion of them, and if viewed in that light by the disaffected might rekindle the insurrection. He took notice of the possibility to which every State in the Union was exposed, of being visited with similar calamities—in which events they would all be suing for support in the same strain now used by the delegates from Massts & that the indulgence now requested in behalf of that State might be granted without the least inconvenience to the U. S. as their enlistments without any countermanding orders, would not go on whilst those of the State were in competition; it being natural for men to prefer the latter service in which they would stay at home & be sure of their pay, to the former, in which they might with little prospect of it, be sent to the Ohio to fight the Indians. He concluded with the most earnest entreaties, and the fullest confidence that Congs. would not at so critical a moment and without any necessity whatever, agree to the motion; assuring them that in 3 or 4 weeks, possibly in less time, he might himself be a friend to it and would promote it.
Mr. Pinckney in reply contended that if the measures pursuing by Massts. were such as had been stated, he did not think the U. S. bound to give them countenance. He thought them impolitic and not to be reconciled with the genius of free Govts. and if fresh commotions should spring from them, that the State of Massts. alone should be at the charge, and abide by the consequences of their own misconduct.
Mr. Madison would not examine whether the original views of Congs. in the enlargemt. of their military force were proper or not, nor whether it were so to mask these views with an ostensible preparation agst. the Indians. He admitted indeed that it appeared rather difficult to reconcile an interference of Congs. in the internal controversies of a State with the tenor of the Confederation which does not authorize it expressly, and leaves to the States all powers not expressly delegated; or with the principles of Republican Govts which as they rest on the sense of the majority, necessarily suppose power and right always to be on the same side. He observed however that in one point of view military precautions on the part of Congs. might have a different aspect. Whenever danger was apprehended from any foreign quarter which of necessity extended itself to the federal concerns, Congs. were bound to guard agst. it, and altho’ there might be no particular evidence in this case of such a meditated interference, yet there was sufficient ground for a general suspicion of readiness in G: B. to take advantage of events in this Country, to warrant precautions agst. her. But leaving the question as to the original propriety of the measure adopted and attending merely to the question whether at this moment the measure ought from a change of circumstances to be rescinded. he was inclined to think it would be more advisable to suspend than to go instantly into the recision. The considerations which led to this opinion were
1. That though it appeared pretty certain that the main body of the insurgents had been dispersed it was by no means certain that the spirit of insurrection was subdued. The leaders too of the insurgents had not been apprehended; and parties of them were still in arms in disaffected places.
2. that great respect is due on such an occasion to the wishes and representations of the suffering member of the federal body, both of which must be judged of by what comes from her representatives on the floor. These tell us that the measures taken by Congs. have given great satisfaction & spirits to their Constituents, and have co-operated much in baffling the views of their internal enemies; that they are pursuing very critical precautions at this moment for their future safety and tranquility; and that the construction which will be put on the proposed Resolution if agreed to by Congs. can not fail to make very unhappy impressions, and may have very serious consequences. The propriety of these precautions depends on so many circumstances better known to the Govt. of Massts. than to Congs. that it would be premature in Congs. to be governed by a disapprobation.
3. that every state ought to bear in mind the consequences of popular commotions if not thoroughly subdued, on the tranquility of the Union, & the possibility of its being itself the scene of them. Every State ought therefore to submit with cheerfulness to such indulgences to others, as itself may in a little time be in need of. He had been a witness of the temper of his own State (Virginia) on this occasion. It was understood by the Legislature that the real object of the military preparations on foot, was the disturbance in Mass[t]s. & that very consideration inspired the ardor which voted towards their quota, a tax on tobacco which wd. not have been granted for scarce any other purpose whatever, being a tax operating very partially in the opinion of the people of that State who cultivate that article: yet this class of the Legislature were almost unanimous in making the sacrifice, because the fund was considered as the most certain that could be provided.
4. that it was probable the enlistments for the reasons given would be suspended without an order from Congs. in which case, the inconveniency suggested would be saved to the U. S. and the wishes of Massts. satisfied at the same time.
5. that as no bounty was given for the troops, and they could be dismissed at any time, the objections drawn from the consideration of expence, could have but little force.
6. That it was contended only for a continuance of the apparent aid of Congs. for 3 or 4 weeks, the members from Massts. themselves considering that as a sufficient time.
After the rejection of the motion as stated on the journal a dispute arose whether the vote should be entered among the secret or public proceedings. Mr. Pinkney insisted that in the latter case, his view which was to justify himself to his constituents would be frustrated. Most of those who voted with him were opposed to an immediate publication. The expedient of a temporary concealment was proposed as answering all purposes.

